Citation Nr: 1725178	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-16 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for status-post ventral hernia disability prior to July 1, 2010 (except during a period of total disability from May 26, 2010 to July 1, 2010), and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for ventral hernia at a noncompensable rating effective September 21, 2007.  

During the pendency of the appeal, the Veteran was ultimately granted a temporary total disability rating from May 26, 2010 to July 1, 2010, and a 10 percent compensable rating effective July 1, 2010.     

This appeal has previously been before the Board, most recently in June 2016, when it remanded based upon the Veteran's testimony for a VA examination to address the severity of the Veteran's hernia repair residuals.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Prior to July 1, 2010 (except during a period of total disability from May 26, 2010 to July 1, 2010), the Veteran's ventral hernia disability was manifested by healed postoperative wounds, with no support belt indicated, and stable surgical scars, no larger than 39 sq. cm.

2.  Since July 1, 2010, the Veteran's ventral hernia disability was manifested by healed postoperative wounds, with no support belt indicated, and stable, painful surgery scars no larger than 39 sq. cm. 


CONCLUSIONS OF LAW

1.  Prior to July 1, 2010 (except during a period of total disability from May 26, 2010 to July 1, 2010), the criteria for a compensable rating for a ventral hernia disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7339 (2016), 4.118, Diagnostic Code 7804 (2007).

2.  Since July 1, 2010 the criteria for a rating in excess of 10 percent for a ventral hernia disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7339 (2016), 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded three VA examinations in connection with his claim.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners conducted in-person examinations, reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); Barr, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Lastly, the Veteran testified at a Board hearing in February 2016.  The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the several grades of the disability. 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Ventral hernia is evaluated under the rating formula for digestive systems, 38 C.F.R. § 4.114, Diagnostic Code 7339, which rates postoperative ventral hernia as follows: 
      
      0 percent:	wounds, postoperative, healed, no disability, belt not indicated.
      20 percent:	small, not well supported by belt under ordinary conditions, or 
      		a healed ventral hernia or postoperative wounds with 
      		weakening of abdominal wall and indication for a supporting 
      		belt. 
      40 percent: 	large, not well supported by belt under ordinary conditions. 
      100 percent: 	massive, persistent, severe 	diastasis of recti muscles or 
      		extensive diffuse destruction or weakening of muscular and 
      		fascial support of abdominal wall so as to be inoperable. 

Scars are evaluated under the rating formula for skin, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 7803, 7804,7805, which in pertinent part, rates scars as follows:
      
      Diagnostic Code 7801: Scars, other than head, face, or neck that are deep or that cause limited motion.  
      10 percent:	Area or areas exceeding 6 square inches (39 sq. cm.)
      20 percent:	Area or areas exceeding 12 square inches (77 sq. cm.)
      30 percent:	Area or areas exceeding 72 square inches (465 sq. cm.)
      40 percent:	Area or areas exceeding 144 square inches (929 sq. cm.)
      
      Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
      
      Note (2): A deep scar is one associated with underlying soft tissue damage.
      
      Diagnostic Code 7802: Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:
      10 percent:	Area or areas of 144 square inches (929 sq. cm.) or greater.
      
      Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
      
      Note (2): A superficial scar is one that is not associated with underlying soft tissue damage.
      
      Diagnosis Code 7804: 
      10 percent:	scars, superficial, painful on examination.
      
      Note (1): A superficial scar is one not associated with underlying soft tissue damage.  
      Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Here, the record indicates that the Veteran has a status-post hernia repair disability in addition to a post-surgical hernia repair scar.  Additionally, though not expressly cited, the record indicates that the RO evaluated the Veteran's ventral hernia claim under the schedule of ratings for both the digestive system, 38 C.F.R. § 4.114, and for the skin, 38 C.F.R. § 4.118.  Further, the Schedule for Rating Disabilities applicable to scars was amended on September 23, 2008, and the old criteria are applicable to all applications filed prior to October 23, 2008.  While the Veteran may request review under the new Schedule criteria, there is no indication that he has elected such review.  Therefore, the Schedule criteria in effect prior to the amendment will be used to rate the Veteran's post-surgical hernia scar.

The Veteran filed his claim seeking service connection for a ventral hernia disability in September 2007.  In a December 2008 Rating Decision, the Veteran was granted service connection at a noncompensable rating.  After timely appeal, a June 2011 Rating Decision was issued providing the Veteran with a 100 percent temporary total disability rating effective May 26, 2010 to July 1, 2010, and a noncompensable rating thereafter.  An April 2012 Statement of the Case awarded a 10 percent rating effective July 1, 2010.  The Veteran contends that he is entitled to an increased rating because he has to wear a support belt, has a weakened abdominal wall, and experiences daily pain due to his hernia.  

VA treatment records indicate the Veteran reported a recurrence of the hernia in September 2007.  The Veteran was afforded a VA examination in June 2008.  At that time, he reported that his hernia was reducible and would go back in on pressure and when lying down.  He also reported burning pain, particularly after eating and bending over.  The June 2008 examiner found that the Veteran was asymptomatic at the time of the physical examination and noted an impression of divarication of recti and a ventral hernia, reducible without any symptoms.  The divarication of the recti muscles was noted to be just above the umbilicus, elliptical, and measured "4cm in length and 2cm in maximum diameter in its middle."  This reduced completely on palpation while lying down; it became almost flat when standing up; the area popped out a little up to 1cm with coughing.  The surrounding muscles were found to be intact, strong without loss of strength, tone, or herniation.  The Veteran did not have a protuberant abdomen and the abdomen was flat.  There was no pain on examination.  The surgical scar from the prior surgery was noted to surround the umbilicus, "measure 5.5cm, and as very fine in appearance with 1mm appearance of slightly hypopigmented area without any tenderness."  The scar was not hypersensitive.  There was no nodularity, depression, or raised areas.  The umbilicus did not bulge and the hernia was noted to be above the umbilicus and in the midline area 3cm from the umbilicus.  

In October 2008, the Veteran was assessed with a small umbilical hernia with no signs of incarceration.  In February 2010, the Veteran reported a small bulge above the umbilicus, noting that he had to reduce it manually.  The Veteran was assessed with an umbilical hernia.  In May 2010, the Veteran received a second ventral hernia repair surgery.  The Veteran presented with a painful bulge in his anterior abdominal wall.  During the past year, the Veteran noticed a small bulge above the umbilicus, which progressively increased in size.  Ultimately, the bulge appeared whenever the Veteran strained or coughed and he had to reduce it manually.  The Veteran sought this second hernia repair because of increasing pain and discomfort.  The physician noted, "a well infraumbilical curved incision, two finger breadths above the umbilicus."  There was visible and palpable swelling measuring about an inch in diameter.  The incision was tender and not completely reducible at that time.  
After the surgery, in early June 2010, the Veteran was able to return to light-duty work and full-duty work a month later.  

In September 2011, after reporting continued pain at the surgery site, the Veteran received a surgery consultation.  The consultation examination found the Veteran had a well-healed incision at the supraumbilical region with no evidence of any recurrent hernia.  The physician noted some tenderness on palpation, but no other abnormality or defect.  

The Veteran was afforded another VA examination in December 2011.  During this examination, the Veteran reported sharp abdominal pain 1-2 times per day during lifting, a scab in the belly button area, and pain in the surgical scar area in the periumbilical area; however, no swelling or recurrence of hernia.  The examiner noted strong abdominal muscle tone, no guarding or rigidity, and present bowel sounds.  The abdomen was non-tender, there were no palpable masses, and no objective evidence of pain in all four quadrants.  The examiner found the Veteran had possible adhesions of scars causing him chronic pain.  The examiner noted the Veteran had two scars in the umbilical region.  Scar 1 was curvilinear, 1 cm below the umbilicus.  Scar 1 was described as median and measured 6 cm in length and 1mm in width.  Scar 1 was smooth without tenderness, raised areas, or nodularity.  Scar 2 measured 3.5cm in length and .5cm in width.  Scar 2 was stable without tenderness, scaling, or ulceration.  There was no recurrence of ventral hernia on increased abdominal pressure with straining or coughing.  The Veteran did, however, experience tenderness on deep palpation approximately 5cm above the umbilicus midline, but no other locations.  The pain was described as, "localized under the surgical scar area."  The examiner found functional impact existed based on the Veteran's reports that he experienced pain during activities like heavy lifting.  The examiner opined that "pain in the periumbilical area is as likely as not caused by adhesions of ventral hernia repair."  The examiner further opined that the Veteran's pain was "less likely to be related to intra-abdominal structures as there are no gastro-intestinal symptoms of bowel obstruction."

In February 2016, the Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing.  The Veteran testified that his hernia has impacted his daily activities as he is no longer able to lift weights, play with his children, help his friends move, or cut down trees.  The Veteran stated he is currently restricted from lifting anything over 50 pounds, and was advised to use Vitamin E and cocoa butter for any itching of his surgical scars.  He further testified that after his third surgery, the doctor recommended he wear a belt for his hernia condition, because mesh could not be used during the procedure and his muscles had to be sutured together.  The Veteran explained that he has two surgical scars, but one is worse because the third surgery was performed in the same area as a prior surgery, i.e., above the belly button.

In November 2016, the Veteran again sought treatment for pain in the umbilical area.  The examination noted that the abdomen was soft and tender with no palpable masses.  The Veteran was referred for a plastic surgery consultation.      

The Veteran was afforded a third VA examination in March 2017.  At this time, the Veteran reported residual pain at the surgery site.  The Veteran noted that he continues to experience hernia symptoms, explaining that they had not abated with surgery.  The Veteran reported three hernia surgeries and stated that he believed the scar from the second surgery was in the umbilicus and was irritated, which the Veteran treated by cleaning with hydrogen peroxide.  The examiner was not able to identify any record supporting the occurrence of three surgeries and noted that the Veteran's actions are "probably causing recurrent draining from the umbilical area."  The examiner noted that the Veteran did not require a support belt for his hernia (no hernia was found, the Veteran did not report the need or use of one, and the VA examiner was unable to locate a prescription for such), the scars were the same as those recorded in the December 2011 exam, and a November 2016 CT of the abdomen showed no indication of a hernia.

Applying the relevant rating criteria to the facts in this case, the Board will first evaluate whether the Veteran is entitled to a compensable rating at any time under the criteria applicable to postoperative ventral hernia.  The Board notes that the Veteran has never been assessed with a large or massive hernia, further, and he has never reported such.  The Board was unable to identify any medical evidence that the Veteran had weakening of the abdominal wall, or required the use of a support belt.  The Veteran testified that it was recommended that he wear a belt, but the claims file lacks objective evidence of this actually occurring, and no belt was found to be required by the VA examiner in 2017.  

While the Veteran is considered competent to report wearing a belt, the objective evidence simply does not show that such is required.

Here, the objective medical evidence of record consistently indicates that throughout the period on appeal (absent the convalescent period) the Veteran had a small hernia, which neither manifested as postoperative wounds with weakening of abdominal wall, nor manifested as requiring a support belt.  A compensable rating is therefore not available for this period.

The Board will next evaluate whether the Veteran is entitled to a compensable rating prior to July 1, 2010 (except during a period of total disability from May 26, 2010 to July 1, 2010), or a rating in excess of 10 percent thereafter, under the criteria applicable to scarring.  Prior to July 2010, the objective medial evidence indicates the Veteran was asymptomatic with no pain upon examination.  The surgical scar was noted to be no more than 8 sq. cm. without tenderness or hypersensitivity.  A compensable rating is therefore not available for this period, as a 10 percent rating would require pain.  
Since July 1, 2010, the objective medial evidence indicates the Veteran's hernia was well-healed without recurrence.  The Veteran's surgical scars were noted to be stable and smooth.  Additionally, the medical evidence notes that the Veteran experienced painful motion.  As noted, the Veteran is currently receiving a 10 percent rating for his scars, and the only way to obtain a rating in excess of 10 percent for scars under the Diagnostic Codes applicable to this appeal is to show that the scars, not of the head, face, or neck, covered an area of at least 12 square inches, and were deep.  However, here, as described, the scars did not approach this size.  Moreover, it was not until September 2011, that the Veteran was shown to experience pain at the surgery site and tenderness on palpation of his hernia scar(s).  

The Board notes consideration has been given to all available Diagnostic Codes (DC) applicable to scarring and has found that DC 7800, 7803, and 7805 are inapplicable in this case.  As DC 7800 applies to disfigurement of the head, face, or neck that provision is inapplicable because the Veteran's scars are on his abdomen.  As DC 7803 pertains to scars that are superficial and unstable, that provisions is inapplicable because the Veteran's scars are stable.  Lastly, as DC 7805 applies to other scars, that provision is inapplicable because the disabling effects of the Veteran's scars are accounted for under the other Codes.  Accordingly, under the criteria applicable to scarring, a compensable rating is therefore not available prior to July 1, 2010 (except during a period of total disability from May 26, 2010 to July 1, 2010), and the Veteran is in receipt of a maximum 10 percent rating since July 1, 2010.










	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating prior to July 1, 2010 (except during a period of total disability between May 26, 2010 and July 1, 2010) for a ventral hernia disability is denied.

A rating in excess of 10 percent since July 1, 2010 for a ventral hernia disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


